Locher, J.,
dissenting. I concur with Justice Holmes’ dissent and feel compelled to add my own observation that gainful employment is a necessary component of physical and spiritual well-being. It is counterproductive to overemphasize remuneration over rehabilitation or to offer any disincentives to workers from pursuing work which may provide a position equal to or better than a prior position vacated by reason of partial physical disability. As I noted in my dissent to State, ex rel. Ramirez, v. Indus. Comm. (1982), 69 Ohio St. 2d 630, 638-639 [23 O.O.3d 518]:
“The reason that the disability, and therefore the compensation, is temporary is so that those who can work will get back to work.”
I would reaffirm that position and accordingly dissent.